Appeal from án order of the Supreme Court (Ryan, Jr., J.), entered October 7, 1993 in Franklin County, which denied defendant Ann Lazore’s motion to vacate a default judgment entered against her on the issue of liability.
In our view, Supreme Court did not err by denying defendant Ann Lazore’s motion to vacate the default judgment entered against her in this personal injury action involving an automobile collision. A party seeking to vacate a default must demonstrate a reasonable excuse for the default and a meritorious defense. We agree with Supreme Court that Lazore has failed to demonstrate legal merit to her defense or a legitimate excuse for her delay in responding to the complaint she concedes that she received. Moreover, given the length of the delay involved, we find no reason to disturb Supreme Court’s discretion in this regard.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.